Case 21-02015-CMB           Doc 11
                                Filed 04/22/21 Entered 04/22/21 11:31:40                        Desc Main
                               Document      Page 1 of 1
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE: Irene Abels                                )       Adversary No. 21-02015-CMB
                                                  )
        Irene Abels,                              )       BK Lead Case No. 20-23088-CMB
               Debtor/Plaintiff                   )
               v.                                 )       Chapter 13
WILMINGTON FUND SAVING SOCIETY, FSB               )
                Creditor/Defendant                )       ENTERED BY DEFAULT
                                                  )
        Ronda Winnecour                           )
              Trustee/Respondent                  )       Filed under Local Bankr.
                                                  )       Rule 9013.4 6(a)


                                          ORDER OF COURT
                       22nd
        AND NOW, this ________day      April
                                  of ______________,   21 it is hereby Ordered,
                                                     20___
Adjudged and Decreed that Irene Abels, is granted a Default Judgment in the above captioned action to
find that any claim lien or debt held by WILMINGTON FUND SAVING SOCIETY, FSB with respect to
Irene Abels and the premises and real estate commonly known as 201 Pennsylvania Avenue, New
Galillee, PA 16141, is allowed as a secured claim in the real estate located at 201 Pennsylvania
Avenue, New Galillee, PA 16141 at $0.00 and that any additional amounts be allowed only as an
unsecured debt ONLY if WILMINGTON FUND SAVING SOCIETY, FSB timely files a valid claim.
Provided that the Plaintiff successfully completes his/her/their Chapter 13 Bankruptcy and receives a
Chapter 13 Discharge, the claim of the WILMINGTON FUND SAVING SOCIETY, FSB shall be
deemed satisfied, released and discharged. In the event that the WILMINGTON FUND SAVING
SOCIETY, FSB fails to file and serve a Notice of Satisfaction within 30 days of the Discharge Order
being entered, then WILMINGTON FUND SAVING SOCIETY, FSB shall be subject to sanctions.
Plaintiff shall be permitted to record certified copies of this Order along with the Order of Discharge with
the County Recorder of Deeds, which will constitute and effectuate the discharge of the Plaintiff’s
mortgage with the WILMINGTON FUND SAVING SOCIETY, FSB. In the event that the Plaintiff’s
case is dismissed or converted to Chapter 7 the full and complete rights of the WILMINGTON FUND
SAVING SOCIETY, FSB shall resume as if no bankruptcy proceeding was ever filed.


                                                  By the Court


                                                 ________________________
                                                 __________________________________
                                                 Carlota M. Böhm
                                                 UnitedUnited
                                                 Chief   States States
                                                                Bankruptcy  Judge Judge
                                                                       Bankruptcy
The Clerk shall close
Russ@BurdelskiLaw.com   this Adversary.
                                                 FILED
                                                 4/22/21 11:10 am
                                                 CLERK
                                                 U.S. BANKRUPTCY
                                                 COURT - WDPA
